Citation Nr: 1804225	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected disability.

7.  Entitlement to service connection for a bilateral leg/knee disability.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2017.  This matter was originally on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record indicates that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  The conditions upon which such benefits were awarded are not evident from the record.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The Board also finds that the VA examinations and opinions with respect to the Veteran's knees, lumbar spine, and cervical spine provided in May 2017 are not in compliance with the February 2017 Remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's medical and adjudication records from SSA should be requested and associated with the file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  The Veteran should be afforded a VA orthopedic examination by an appropriate examiner, preferably with expertise in diagnosing and treating orthopedic disorders of the knees and spine.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current knee, lumbar spine, and cervical spine disorders and provide an opinion as to whether it is at least as likely as not that each such disorder had its onset in service or is otherwise related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  Corrective action should be taken if needed.

5.  The case should then be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case afforded a reasonable opportunity to respond.  As needed the case should then return to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

